DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 02/27/2018. Claims 1-20 are pending in the case. Claims 1, 12, and 18 are independent claims.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: an Artificial Intelligence (AI) based data processing system comprising:… determine if the training data meets a per-class density requirement for training the Al model, the determination regarding the data density requirement being based on a distance variation metric; select one of a plurality of Al models for training on the training data if it is determined that the training data meets the data density requirement; if the training data does not meet the data density requirement, determine if additional data points from one of historical data or external sources can be added the training data; include the additional data points from one of 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): at least one processor; and a non-transitory processor readable medium storing machine-readable instructions that cause the at least one processor to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): access training data pertaining to a plurality of product classes for training an Al model in extraction of product features, the training data including information regarding 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): at least one processor; and a non-transitory processor readable medium storing machine-readable instructions that cause the at least one processor to perform the method steps
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): access training data pertaining to a plurality of product classes for training an Al model in extraction of product features, the training data including information regarding a plurality of products belonging to a plurality of product classes and features of the plurality of products. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining if the training data meets the data density requirement based on the distance variation metric comprise…: apply Euclidean distance methodology for determining distances between data points in datasets of the training data, wherein the datasets correspond to each of the plurality of product classes; and determine that at least one of the datasets do not meet the data density requirement if a mean of distances of data points from corresponding nearest neighbors in each of the at least one dataset is greater than a distance threshold; compute a centroid for each of the datasets; determine inter-class distances between the datasets corresponding to the plurality of product classes based on distances between the centroids of the datasets.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine-readable instructions that cause the processor to perform the method steps.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine-readable instructions that cause the processor to perform the method steps.

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: selecting one of a plurality of Al models for training comprise…: select the Al model from the plurality of Al models based on interclass distances and degree of overlap between datasets in the training data corresponding to the plurality of product classes.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine-readable instructions that cause the processor to perform the method steps.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine-readable instructions that cause the processor to perform the method steps.

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as 
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): the plurality of Al models include random forest and support vector machines (SVMs).

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining if data points from one of historical data or external sources can be added the training data comprise…: determine accuracy of the historical data for use in the training data; and use the external sources for obtaining additional data points for the training data if the historical data is inaccurate.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): the external sources include the internet and the instructions for obtaining additional data points from the external sources include: using a domain-specific crawler for gathering data from the internet


Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: scoring the data with the data points comprise…: implementing one or more of mixture density injection and exponential descent scoring method for adding the data.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine-readable instructions that cause the processor to perform the method steps.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine-readable instructions that cause the processor to perform the method steps.

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is employing the mixture density injection and the exponential descent scoring …: employing the mixture density injection for determining a number of data points to be added to the training data; and employing the exponential descent scoring method for determining a score for the training data including the data points.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine-readable instructions that cause the processor to perform the method steps.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine-readable instructions that cause the processor to perform the method steps.

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: categorize the one or more products using the product features extracted from the product information; and update the product ontology with the one or more products.

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): non-transitory processor readable medium stores further machine-readable instructions that cause the processor to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive product information regarding the one or more products.
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): non-transitory processor readable medium stores further machine-readable instructions that cause the processor to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive product information regarding the one or more products. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: providing product recommendations.

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine-readable instructions that cause the processor to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive a natural language based request for product recommendations.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine-readable instructions that cause the processor to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive a natural language based request for product recommendations. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine-readable instructions that cause the processor to perform the method steps.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine-readable instructions that cause the processor to perform the method steps.

Independent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: an artificial intelligence (AI) based data processing method comprising:… determining that the training data meets a per-class data density requirement for training the model; adding data from one of historical data sources or external 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): accessing training data including data regarding products belonging to a plurality of product classes; and receiving information regarding additional products.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): accessing training data including data regarding products belonging to a plurality of product classes; and receiving information regarding additional products. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the scores are determined based on parameters including support associated with occurrence of the features, a degree of confidence on the occurrence of the features, individual support of the features within the training data and a confidence level associated with occurrence of the features individually.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: analyzing at least the user query with the Al model further comprises: extracting one or more product features from the user query via the Al model.


Dependent claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: analyzing at least the user query with the Al model further comprises: identifying products from the product ontology for the product recommendations using similarity techniques.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: identifying products from the product ontology using similarity techniques further comprises: creating a multi-variant graphical representations of feature clusters associated with the plurality of product classes; and determining closest distances between nuclei of the clusters.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Independent claim 18 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an article of manufacture.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: … determine if the training data meets a per-class density requirement for training the Al model, the determination regarding the data density requirement being based on a distance variation metric; select one of a plurality of Al models for training on the training data if it is determined that the training data meets the data density requirement; if the training data does not meet the data density requirement, determine if data points from one of historical data or external sources can be added the training data; add the data points from one of the historical data or the external sources to the training data; train the Al model selected from the plurality of Al models on the training data; extract product features automatically by employing the trained Al model on received product information of one or more other products belonging to the plurality of product classes; build a product ontology via establishing relationships between the one or more other products based on the extracted features; and provide product recommendations to end users based on the product ontology.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a non-transitory processor-readable storage medium comprising machine- readable instructions that cause a processor to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): access training data pertaining to a plurality of product classes for training an Al model in extraction of product features, the training data including information regarding a plurality of products belonging to a plurality of product classes and features of the plurality of products.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a non-
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): access training data pertaining to a plurality of product classes for training an Al model in extraction of product features, the training data including information regarding a plurality of products belonging to a plurality of product classes and features of the plurality of products. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: building the product ontology further comprising…: remove boundary words of the extracted product features; and identify atomic words from the extracted features that are cleaned up, wherein the atomic words commonly occur within the training data and the atomic words are selected as root features in a hierarchy of features.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): instructions that cause the processor to perform the method steps.


Dependent claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: building the product ontology further comprising…: cluster each of the root features based on the plurality of product classes; build the product ontology by scoring relationships between each feature of the extracted features with other features of the extracted features.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): instructions that cause the processor to perform the method steps.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 5-9, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kasturi et al. (U.S. Pat. No. 10,157,347, hereinafter Kasturi) in view of Grichnik et al. (U.S. Pat. App. Pub. No. 2009/0300052, hereinafter Grichnik).

As to independent claim 1, Kasturi teaches:
An Artificial Intelligence (AI) based data processing system comprising (Title and abstract):
at least one processor (Figure 2, processor 232);
a non-transitory processor readable medium storing machine-readable instructions that cause the at least one processor to (Column 32, lines 23-30, the program code may include one or more instructions executable by a processor for implementing specific logical functions or actions in the method or technique. The program code and/or related data may be stored on any type of computer readable medium such as a storage device including a disk or hard drive or other storage medium. The computer readable medium may also include non-transitory computer readable media):
access training data pertaining to a plurality of product classes for training an Al model in extraction of product features, the training data including information regarding a plurality of products belonging to a plurality of product classes and features of the plurality of products (Figure 4, training data 420. Column 10, 42-44, enterprise-specific information may relate to, for example,... products. Column 11, lines 42-46, features that follow a specific pattern, such as symbols, registration numbers, item codes, product codes, or service codes. Such features may be extracted for every attribute of a desired entity. Column 13, lines 39-42, classification may be utilized to solve item categorization problems for enterprises having a large number of instances, or data records, such that it would be desirable to classify data into one of the several categories. Column 7, lines 49-50, training data in which the particular entity was classified. Figure 9, supervised learning module 159-1, unsupervised learning module 159-2);…
determine if additional data points from one of historical data or external sources can be added the training data (Column 21, lines 18-20, additional enterprise data 118 and feedback from connected devices 1590 to improve the model);
include the additional data points from one of the historical data or the external sources to the training data (Column 21, lines 15-20, building and improving a domain model 1540 for any desired enterprise, e.g., using source data samples 1520, training data 1530 and domain knowledge to develop the model 1540 and additional enterprise data 118 and feedback from connected devices 1590 to improve the model);
train the Al model selected from the plurality of Al models on the training data (Column 6, lines 42-44, learner 159 may use the existing categorized data points from the enterprise to build a supervised learning model using the features extracted);
extract product features automatically by employing the trained Al model on received product information of one or more other products belonging to the plurality of product classes (Figure 1, feature extraction 164. Column 10, 42-44, enterprise-specific information may relate to, for example,... products. Column 11, lines 42-46, features that follow a specific pattern, such as symbols, registration numbers, item codes, product codes, or service codes. Such features may be extracted for every attribute of a desired entity. Column 13, lines 39-42, classification may be utilized to solve item categorization problems for enterprises having a large number of instances, or data records, such that it would be desirable to classify data into one of the several categories);
build a product ontology via establishing relationships between the one or more other products based on the extracted features (Figure 3, ontology based extractor. Column 17, lines 24-25, ontologies that are identified but not existing in the system are built 730 and then ingested 728. Column 10, 42-44, enterprise-specific information may relate to, for example,... products); and
provide product recommendations to end users based on the product ontology (Figure 3, recommendation engine 374. Column 2, line 47, recommend parts. Column 13, lines 28-32, Outputs from these core 154 processes may include metadata 174, taxonomy/ontology data 176, indexed information 140, and enriched data 142, as described above. This information may be used and applied to produce results, recommendations, and other information).
Kasturi does not appear to expressly teach determine if the training data meets a per-class density requirement for training the Al model, the determination regarding the data density requirement being based on a distance variation metric; select one of a plurality of Al models for training on the training data if it is determined that the training data meets the data density requirement; and if the training data does not meet the data density requirement.
Grichnik teaches determine if the training data meets a per-class density requirement for training the Al model, the determination regarding the data density requirement being based on a distance variation metric (Figure 2, evaluate data coverage 203. Paragraph 53, categories corresponding to data densities below the density threshold); select one of a plurality of Al models for training on the training data if it is determined that the training data meets the data density requirement (Paragraph 3, a plurality of models may be fitted to the training data, and a model that best represents the training data may be selected. Figure 2, generate computation model 209. Paragraph 38); and if the training data does not meet the data density requirement (Figure 2, receive additional data 206, create additional data records 208. Paragraph 32, a data coverage condition may be detected by hyper-quadrant density inspection process 300 if the statistical difference is high).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the enterprise data modeling of Kasturi to include the modeling data coverage techniques of Grichnik in order to construct good computational models with training data that has appropriate quality, coverage, and structure (see Grichnik at paragraph 4).

As to dependent claim 5, Kasturi further teaches the instructions for determining if data points from one of historical data or external sources can be added the training data comprise further machine-readable instructions that cause the processor to: determine accuracy of the historical data for use in the training data (Column 2, lines 64-67, feedback from domain experts may also be applied to improve the quality and accuracy of data and associated models within the system); and use the external sources for obtaining additional data points for the training data if the historical data is inaccurate (Column 21, lines 15-20, building and improving a domain model 1540 for any desired enterprise, e.g., using source data samples 1520, training data 1530 and domain knowledge to develop the model 1540 and additional enterprise data 118 and feedback from connected devices 1590 to improve the model).
claim 6, Kasturi further teaches the external sources include the internet and the instructions for obtaining additional data points from the external sources include: using a domain-specific crawler for gathering data from the internet (Figure 3, crawlers 316).

As to dependent claim 7, Kasturi further teaches the instructions for scoring the data with the data points comprise further machine-readable instructions that cause the processor to: implementing one or more of mixture density injection and exponential descent scoring method for adding the data (Column 12, lines 55-57, Classification 160-1 and uses the scoring appropriate for the given enterprise data and recommends the most appropriate class or group).

As to dependent claim 8, Kasturi further teaches the instructions for employing the mixture density injection and the exponential descent scoring comprise further machine-readable instructions that cause the processor to: employing the mixture density injection for determining a number of data points to be added to the training data (Column 14, lines 26-30, Scoring Module: A post-processing module (e.g., module 415 using rules 440) for this strategy is scoring of enterprise objects defining the affinity towards a particular class. Scoring is the function of the common set of features found in enterprise object and the enterprise category); and employing the exponential descent scoring method for determining a score for the training data including the data points (Column 14, lines 26-30, Scoring Module: A post-processing module (e.g., module 415 using rules 440) for this strategy is scoring of enterprise objects defining the affinity towards a particular class. Scoring is the function of the common set of features found in enterprise object and the enterprise category).

As to dependent claim 9, Kasturi further teaches receive product information regarding the one or more products (Figure 1, feature extraction 164. Column 10, 42-44, enterprise-specific information may relate to, for example,... products. Column 11, lines 42-46, features that follow a specific pattern, such as symbols, registration numbers, item codes, product codes, or service codes. Such features may be extracted for every attribute of a desired entity); categorize the one or more products using the product features extracted from the product information (Column 13, lines 39-42, classification may be utilized to solve item categorization problems for enterprises having a large number of instances, or data records, such that it would be desirable to classify data into one of the several categories); and update the product ontology with the one or more products (Column 17, lines 18-25, Each identified term from 720, 722 is analyzed to determine if such term is associated with ontology 724, and if so, whether the ontology already exists in the system for that term 726. As used herein, “ontology” refers to a hierarchical representation of known terms for the enterprise. For identified ontologies that already exist, such ontologies are ingested 728. Ontologies that are identified but not existing in the system are built 730 and then ingested 728. Column 10, 42-44, enterprise-specific information may relate to, for example,... products).

As to independent claim 18, Kasturi teaches:
A non-transitory processor-readable storage medium comprising machine- readable instructions that cause a processor to (Column 32, lines 23-30, the program code may include one or more instructions executable by a processor for implementing specific logical functions or actions in the method or technique. The program code and/or related data may be stored on any type of computer readable medium such as a storage device including a disk or hard drive or other storage medium. The computer readable medium may also include non-transitory computer readable media. Figure 2, processor 232):
access training data pertaining to a plurality of product classes for training an Al model in extraction of product features, the training data including information regarding a Figure 4, training data 420. Column 10, 42-44, enterprise-specific information may relate to, for example,... products. Column 11, lines 42-46, features that follow a specific pattern, such as symbols, registration numbers, item codes, product codes, or service codes. Such features may be extracted for every attribute of a desired entity. Column 13, lines 39-42, classification may be utilized to solve item categorization problems for enterprises having a large number of instances, or data records, such that it would be desirable to classify data into one of the several categories. Column 7, lines 49-50, training data in which the particular entity was classified. Figure 9, supervised learning module 159-1, unsupervised learning module 159-2);…
determine if data points from one of historical data or external sources can be added the training data (Column 21, lines 18-20, additional enterprise data 118 and feedback from connected devices 1590 to improve the model);
add the data points from one of the historical data or the external sources to the training data (Column 21, lines 15-20, building and improving a domain model 1540 for any desired enterprise, e.g., using source data samples 1520, training data 1530 and domain knowledge to develop the model 1540 and additional enterprise data 118 and feedback from connected devices 1590 to improve the model);
train the Al model selected from the plurality of Al models on the training data (Column 6, lines 42-44, learner 159 may use the existing categorized data points from the enterprise to build a supervised learning model using the features extracted);
extract product features automatically by employing the trained Al model on received product information of one or more other products belonging to the plurality of product Figure 1, feature extraction 164. Column 10, 42-44, enterprise-specific information may relate to, for example,... products. Column 11, lines 42-46, features that follow a specific pattern, such as symbols, registration numbers, item codes, product codes, or service codes. Such features may be extracted for every attribute of a desired entity. Column 13, lines 39-42, classification may be utilized to solve item categorization problems for enterprises having a large number of instances, or data records, such that it would be desirable to classify data into one of the several categories);
build a product ontology via establishing relationships between the one or more other products based on the extracted features (Figure 3, ontology based extractor. Column 17, lines 24-25, ontologies that are identified but not existing in the system are built 730 and then ingested 728. Column 10, 42-44, enterprise-specific information may relate to, for example,... products); and
provide product recommendations to end users based on the product ontology (Figure 3, recommendation engine 374. Column 2, line 47, recommend parts. Column 13, lines 28-32, Outputs from these core 154 processes may include metadata 174, taxonomy/ontology data 176, indexed information 140, and enriched data 142, as described above. This information may be used and applied to produce results, recommendations, and other information).
Kasturi does not appear to expressly teach determine if the training data meets a per-class density requirement for training the Al model, the determination regarding the data density requirement being based on a distance variation metric; select one of a plurality of Al models for training on the training data if it is determined that the training data meets the data density requirement; and if the training data does not meet the data density requirement.
Figure 2, evaluate data coverage 203. Paragraph 53, categories corresponding to data densities below the density threshold); select one of a plurality of Al models for training on the training data if it is determined that the training data meets the data density requirement (Paragraph 3, a plurality of models may be fitted to the training data, and a model that best represents the training data may be selected. Figure 2, generate computation model 209. Paragraph 38); if the training data does not meet the data density requirement (Figure 2, receive additional data 206, create additional data records 208. Paragraph 32, a data coverage condition may be detected by hyper-quadrant density inspection process 300 if the statistical difference is high).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the enterprise data modeling of Kasturi to include the modeling data coverage techniques of Grichnik in order to construct good computational models with training data that has appropriate quality, coverage, and structure (see Grichnik at paragraph 4).

Claims 12-17, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kasturi in view of Grichnik and Knight et al. (U.S. Pat. App. Pub. No. 2005/0171948, hereinafter Knight).

As to independent claim 12, Kasturi teaches:
An artificial intelligence (AI) based data processing method comprising (Title and abstract):
accessing training data including data regarding products belonging to a plurality of product classes (Figure 4, training data 420. Column 10, 42-44, enterprise-specific information may relate to, for example,... products. Column 11, lines 42-46, features that follow a specific pattern, such as symbols, registration numbers, item codes, product codes, or service codes. Such features may be extracted for every attribute of a desired entity. Column 13, lines 39-42, classification may be utilized to solve item categorization problems for enterprises having a large number of instances, or data records, such that it would be desirable to classify data into one of the several categories. Column 7, lines 49-50, training data in which the particular entity was classified. Figure 9, supervised learning module 159-1, unsupervised learning module 159-2);…
adding data from one of historical data sources or external sources to the training data if it is determined that the training data does not meet the data density requirement (Column 21, lines 15-20, building and improving a domain model 1540 for any desired enterprise, e.g., using source data samples 1520, training data 1530 and domain knowledge to develop the model 1540 and additional enterprise data 118 and feedback from connected devices 1590 to improve the model. Column 21, lines 18-20, additional enterprise data 118 and feedback from connected devices 1590 to improve the model);…
training the Al model on the training data for extracting product features (Column 6, lines 42-44, learner 159 may use the existing categorized data points from the enterprise to build a supervised learning model using the features extracted);
receiving information regarding additional products (Column 21, lines 15-20, building and improving a domain model 1540 for any desired enterprise, e.g., using source data samples 1520, training data 1530 and domain knowledge to develop the model 1540 and additional enterprise data 118 and feedback from connected devices 1590 to improve the model. Column 10, 42-44, enterprise-specific information may relate to, for example,... products
extracting, by the Al model, product features of each of the additional products (Figure 1, feature extraction 164. Column 10, 42-44, enterprise-specific information may relate to, for example,... products. Column 11, lines 42-46, features that follow a specific pattern, such as symbols, registration numbers, item codes, product codes, or service codes. Such features may be extracted for every attribute of a desired entity. Column 13, lines 39-42, classification may be utilized to solve item categorization problems for enterprises having a large number of instances, or data records, such that it would be desirable to classify data into one of the several categories);…
clustering each of the root features based on the plurality of product classes (Figure 1, cluster/classifier 160);
building a product ontology by scoring relationships between each feature of the extracted features with other features of the extracted features (Column 17, lines 24-25, ontologies that are identified but not existing in the system are built 730 and then ingested 728. Column 12, lines 55-57, Classification 160-1 and uses the scoring appropriate for the given enterprise data and recommends the most appropriate class or group); and
providing product recommendations to a natural language user query using the product ontology and via analyzing at least the user query with the Al model (Figure 3, recommendation engine 374. Column 2, line 47, recommend parts. Column 13, lines 28-32, Outputs from these core 154 processes may include metadata 174, taxonomy/ontology data 176, indexed information 140, and enriched data 142, as described above. This information may be used and applied to produce results, recommendations, and other information. Figure 1, query engine 190).

Grichnik teaches determining that the training data meets a per-class data density requirement for training the model (Figure 2, evaluate data coverage 203. Paragraph 53, categories corresponding to data densities below the density threshold); and selecting an Al model from a plurality of Al models based on… the training data corresponding to the plurality of product classes (Paragraph 3, a plurality of models may be fitted to the training data, and a model that best represents the training data may be selected. Figure 2, generate computation model 209. Paragraph 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the enterprise data modeling of Kasturi to include the modeling data coverage techniques of Grichnik in order to construct good computational models with training data that has appropriate quality, coverage, and structure (see Grichnik at paragraph 4).
Kasturi as modified by Grichnik does not appear to expressly teach based on interclass distances and degree of overlap between datasets in the training data; removing boundary words of the extracted features; and identifying atomic words from the extracted features that are cleaned up, wherein the atomic words commonly occur within the training data and the atomic words are selected as root features in a hierarchy of features.
Knight teaches based on interclass distances and degree of overlap between datasets in the training data (Paragraph 66, the features are formed (transition 94) into clusters 80 of semantically-related themes based on relative similarity measured, for instance, in terms of the distance measure. Figure 3. Paragraph 14, each feature is then normalized and frequencies of occurrence and co-occurrences for the features); removing boundary words of the extracted features (Paragraph 15, terms, phrases and non-probative words. The terms and phrases are parsed into concepts and reduced into a single root word form); and identifying atomic words from the extracted features that are cleaned up, wherein the atomic words commonly occur within the training data and the atomic words are selected as root features in a hierarchy of features (Paragraph 61, the feature analyzer 72 identifies terms and phrases and extracts features in the form of noun phrases, genome or protein markers, or similar atomic data units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the enterprise data modeling of Kasturi as modified by Grichnik to include the feature identification techniques of Knight in order to more efficiently recognize and categorize notable features within a given body of text (see Knight at paragraph 3).

As to dependent claim 13, Kasturi further teaches building the product ontology further comprises: determine scores attached to each of the root features and sub-features combination with each of other root feature and sub-features across the plurality of product classes (Column 14, lines 26-30, Scoring Module: A post-processing module (e.g., module 415 using rules 440) for this strategy is scoring of enterprise objects defining the affinity towards a particular class. Scoring is the function of the common set of features found in enterprise object and the enterprise category).

As to dependent claim 14, Kasturi further teaches the scores are determined based on parameters including support associated with occurrence of the features, a degree of confidence on the occurrence of the features, individual support of the features within the training data and a confidence level associated with occurrence of the features individually (Column 14, lines 26-30, Scoring Module: A post-processing module (e.g., module 415 using rules 440) for this strategy is scoring of enterprise objects defining the affinity towards a particular class. Scoring is the function of the common set of features found in enterprise object and the enterprise category).

As to dependent claim 15, Kasturi further teaches analyzing at least the user query with the Al model further comprises: extracting one or more product features from the user query via the Al model (Column 13, lines 10-11, query engine 190 is capable of interpreting a request. Figure 1, feature extraction 164).

As to dependent claim 16, Kasturi further teaches analyzing at least the user query with the Al model further comprises: identifying products from the product ontology for the product recommendations using similarity techniques (Figure 3, recommendation engine 374. Column 2, line 47, recommend parts. Column 13, lines 28-32, Outputs from these core 154 processes may include metadata 174, taxonomy/ontology data 176, indexed information 140, and enriched data 142, as described above. This information may be used and applied to produce results, recommendations, and other information. Figure 1, query engine 190).

As to dependent claim 17, Grichnik further teaches identifying products from the product ontology using similarity techniques further comprises: creating a multi-variant graphical representations of feature clusters associated with the plurality of product classes (Paragraph 47, a histogram may be a graphical display of the data density distribution, i.e., frequencies that the data densities fall into each of several specified categories).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the enterprise data modeling of Kasturi to include the modeling data coverage techniques of Grichnik in order to construct good computational models with training data that has appropriate quality, coverage, and structure (see Grichnik at paragraph 4).

Knight teaches determining closest distances between nuclei of the clusters (Paragraph 87, identify those features closest in similarity within the feature space and to group two or more sets of similar features into individual clusters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the enterprise data modeling of Kasturi as modified by Grichnik to include the feature identification techniques of Knight in order to more efficiently recognize and categorize notable features within a given body of text (see Knight at paragraph 3).

As to dependent claim 19, the rejection of claim 18 is incorporated.
Kasturi as modified by Grichnik does not appear to expressly teach the instructions for building the product ontology further comprising instructions that cause the processor to: remove boundary words of the extracted product features; and identify atomic words from the extracted features that are cleaned up, wherein the atomic words commonly occur within the training data and the atomic words are selected as root features in a hierarchy of features.
Knight teaches the instructions for building the product ontology further comprising instructions that cause the processor to: remove boundary words of the extracted product features (Paragraph 15, terms, phrases and non-probative words. The terms and phrases are parsed into concepts and reduced into a single root word form); and identify atomic words from the extracted features that are cleaned up, wherein the atomic words commonly occur within the training data and the atomic words are selected as root features in a hierarchy of features (Paragraph 61, the feature analyzer 72 identifies terms and phrases and extracts features in the form of noun phrases, genome or protein markers, or similar atomic data units).


As to dependent claim 20, Kasturi further teaches the instructions for building the product ontology further comprising instructions that cause the processor to: cluster each of the root features based on the plurality of product classes (Figure 1, cluster/classifier 160); build the product ontology by scoring relationships between each feature of the extracted features with other features of the extracted features (Column 17, lines 24-25, ontologies that are identified but not existing in the system are built 730 and then ingested 728. Column 12, lines 55-57, Classification 160-1 and uses the scoring appropriate for the given enterprise data and recommends the most appropriate class or group).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Kasturi in view of Grichnik and Pallath et al. (U.S. Pat. App. Pub. No. 2017/0011111, hereinafter Pallath).

As to dependent claim 2, the rejection of claim 1 is incorporated.
Kasturi as modified by Grichnik does not appear to expressly teach the instructions for determining if the training data meets the data density requirement based on the distance variation metric comprise further machine-readable instructions that cause the processor to: apply Euclidean distance methodology for determining distances between data points in datasets of the training data, wherein the datasets correspond to each of the plurality of product classes; and determine that at least one of the datasets do not meet the data density requirement if a mean of distances of data points from 
Pallath teaches the instructions for determining if the training data meets the data density requirement based on the distance variation metric comprise further machine-readable instructions that cause the processor to: apply Euclidean distance methodology for determining distances between data points in datasets of the training data, wherein the datasets correspond to each of the plurality of product classes (Paragraph 64, the clustering algorithm can be performed based on a distance or similarity measure between the data records, for example, based on the features); and determine that at least one of the datasets do not meet the data density requirement if a mean of distances of data points from corresponding nearest neighbors in each of the at least one dataset is greater than a distance threshold (Paragraph 56, it may be determined that the first subset of features f1 and the second subset of features f2 do not converge, for example, when the calculated similarity metric Ln−1,n is below a predefined threshold T); compute a centroid for each of the datasets (Paragraph 65, respective centroids of the M clusters are identified, for example, by the respective processing unit of the each of the N subsets. A centroid of an object in an n-dimensional space can be the geometric center or the mean (“average”) position of all the points); determine inter-class distances between the datasets corresponding to the plurality of product classes based on distances between the centroids of the datasets (Paragraph 88, selecting the boundary points on the training set and a few insider points to provide gravity to the center of each cluster).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the enterprise data modeling of Kasturi as modified by 
2.
The system of claim 1, wherein.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Kasturi in view of Grichnik, Pallath, and Knight.

As to dependent claim 3, the rejection of claim 2 is incorporated.
Grichnik further teaches the instructions for selecting one of a plurality of Al models for training comprise further machine-readable instructions that cause the processor to: select the Al model from the plurality of Al models based on… the training data corresponding to the plurality of product classes (Paragraph 3, a plurality of models may be fitted to the training data, and a model that best represents the training data may be selected. Figure 2, generate computation model 209. Paragraph 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the enterprise data modeling of Kasturi to include the modeling data coverage techniques of Grichnik in order to construct good computational models with training data that has appropriate quality, coverage, and structure (see Grichnik at paragraph 4). Kasturi as modified by Grichnik and Pallath does not appear to expressly teach based on interclass distances and degree of overlap between datasets in the training data.
Knight teaches based on interclass distances and degree of overlap between datasets in the training data (Paragraph 66, the features are formed (transition 94) into clusters 80 of semantically-related themes based on relative similarity measured, for instance, in terms of the distance measure. Figure 3. Paragraph 14, each feature is then normalized and frequencies of occurrence and co-occurrences for the features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the enterprise data modeling of Kasturi as modified by Grichnik and Pallath to include the feature identification techniques of Knight in order to more efficiently recognize and categorize notable features within a given body of text (see Knight at paragraph 3).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Kasturi in view of Grichnik and Reh et al. (U.S. Pat. App. Pub. No. 2020/0293564, hereinafter Reh).

As to dependent claim 4, the rejection of claim 1 is incorporated.
Kasturi further teaches the plurality of AI models include… support vector machines (SVMs) (Column 7, line 1, SVM).
Kasturi as modified by Grichnik does not appear to expressly teach random forest.
Reh teaches random forest (Paragraph 79, random forest).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the enterprise data modeling of Kasturi as modified by Grichnik to include the domain processing techniques of Reh in order to lower the labor-intensity in converting unstructured files and documents to structured data that is organized in a manner easily accessible by a domain (see Reh at paragraphs 3 and 4).

Claims 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Kasturi in view of Grichnik and Boston et al. (U.S. Pat. App. Pub. No. 2016/0180437, hereinafter Boston).

As to dependent claim 10, the rejection of claim 9 is incorporated.
Kasturi as modified by Grichnik does not appear to expressly teach the instructions for providing product recommendations comprise instructions that cause the processor to: receive a natural language based request for product recommendations.
Boston teaches the instructions for providing product recommendations comprise instructions that cause the processor to: receive a natural language based request for product recommendations (Figure 6, receive question asking for product recommendation 610. Paragraph 3, receiving, from a user, a text input expressing a question in natural language).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the enterprise data modeling of Kasturi as modified by Grichnik to include the ontology-based product recommendation techniques of Boston in order to make intelligent use of both structured and unstructured data sources (see Boston at paragraph 3).

As to dependent claim 11, Boston further teaches the instructions for providing product recommendations comprise instructions that cause the processor to: parsing and tokenizing the natural language based request (Paragraph 70, parse and/or annotate the question in such a way as to facilitate further processing. Paragraph 25, words within natural language text may be classified as “words” or labeled through natural language processing according to their syntactic or semantic properties such as their parts of speech); tagging the tokens with parts of speech (POS) information (Paragraph 90, POS tag. Paragraph 25, words within natural language text may be classified as “words” or labeled through natural language processing according to their syntactic or semantic properties such as their parts of speech); and matching the tokens tagged as nouns and adjectives Paragraph 90, POS Term Matcher).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the enterprise data modeling of Kasturi as modified by Grichnik to include the ontology-based product recommendation techniques of Boston in order to make intelligent use of both structured and unstructured data sources (see Boston at paragraph 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/Casey R. Garner/Examiner, Art Unit 2123